Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 06/10/2022, the Applicant amended Independent claims 1, 10 and 16, cancelled claims 8 and 11, added new claims 21 and 22, and argued against the rejections in the Non-Final rejection dated 12/22/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10 and 12-22 are rejected under 35 U.S.C. 103 as being unpatentable over Oliveira et al (U.S Pub 2010/0006286) in view of Nguyen et al (U.S Pub 2018/0127640).
Regarding Claim 1, Oliveira discloses a method comprising:
introducing a surfactant composition comprising an aqueous phase, an oil phase, an organic solvent (Abstract; Page 1, paragraphs [0009]-[0014]), and one or more surfactants into a wellbore penetrating at least a portion of a 5subterranean formation (Page 1, paragraph [0010] and [0019]-[0020]), wherein the one or more surfactants are selected from the group consisting of:  a secondary alkoxylated alcohol surfactant, an alkylamine alkoxylate surfactant, an amine oxide surfactant, a fatty acid alkoxylate surfactant, an alkyl glycoside surfactant, an alkylamidopropyl betaine, an alkylamidopropyl hydroxysultaine, a (C12 to CA6) alpha olefin sulfonate salt, a linear or branched alkyl diphenyl oxide disulfonate salt, a dialkyl sulfo succinate salt, a benzyldimethylalkylammonium chloride, and any combination thereof (Page 1, paragraphs [0010], [0019]-[0020]; Page 2, paragraphs [0023]-[0026]); and
at least partially displacing a hydrocarbon from the subterranean formation by contacting a surface in the subterranean formation with the surfactant composition or the organic 10compound (Abstract; Page 1, paragraphs [0013]-[0015]; and [0019]; Page 2, paragraph [0021]).
Oliveira, however, fails to expressly disclose introducing an organic compound comprising a phosphonoalkyl moiety into the wellbore.

Nguyen teaches the methods above of introducing an organic compound comprising a phosphonoalkyl moiety into the wellbore (Abstract; Page 1, paragraphs [0007] and [0009]; Page 5, paragraphs [0039]-[0042]; Page 11, paragraph [0091]) for the purpose of solubilizing the carbonate materials found in subterranean formations downhole in order to enhance the fracture network complexity (Abstract; Page 1, paragraphs [0007]-[0008]); Page 5, paragraphs [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oliveira to include an organic compound comprising a phosphonoalkyl moiety into the wellbore, as taught by Nguyen, because doing so would help solubilize the carbonate materials found in subterranean formations downhole in order to enhance the fracture network complexity.

	Regarding Claim 2, Oliveira in view of Nguyen teach the methods of claim 1, wherein at least one of the surfactant composition and the organic compound comprising a phosphonoalkyl moiety is added to a treatment fluid comprising an aqueous base fluid before being introduced into the wellbore (Abstract; Page 1, paragraphs [0007] and [0009]; Page 5, paragraphs [0039]-[0042]; Page 11, paragraph [0091]).

	Regarding Claim 3, Oliveira discloses the method of claim 2, wherein the surfactant composition is present in the treatment 15fluid in an amount from about 0.005 wt. % to about 5 wt. % by volume of the aqueous base fluid (Abstract; page 2, paragraphs [0022]-[0030]).

	Regarding Claim 4, Nguyen teaches the method of claim 2, wherein the organic compound is present in the treatment fluid in an amount from about 0.005 wt. % to about 60 wt. % by volume of the aqueous base fluid (Abstract; Page 6, paragraphs [0041]-[0043]).

	Regarding Claim 5, Nguyen teaches the method of claim 2, wherein the aqueous base fluid has a pH from about 4 to about 11 (paragraphs [0038]-[0039]).

	Regarding Claim 6, Oliveira in view of Nguyen teach the methods of claim 1, wherein the surfactant composition and the organic compound are combined before being introduced into the subterranean formation (paragraphs [0020]-[0032]).

	Regarding Claim 7, Oliveira in view of Nguyen teach the methods of claim 1, wherein the surfactant composition and the organic compound are combined before being introduced into the subterranean formation (paragraphs [0020]-[0032]).

	Regarding Claim 9, Nguyen teaches the method of claim 1, wherein the organic compound has the following structure (see structure on Page 29 of the claims dated 04/06/2021):

wherein RI is selected from the group consisting of: a (C1 to Cio) alkyl, a (C1 to Cio) alkenyl, a (Ci to C1o) alkynl, an acyl, an aryl, acetate, a hydrogen atom, and a phosphonate; 5wherein R2 is selected from the group consisting of: a (C1 to C6) alkyl, a (C1 to Clo) alkenyl, a (Ci to Cio) alkynl, an acyl, an aryl, acetate, a hydrogen atom, a phosphonate, and a phosphonoalkylamine; wherein R3 is selected from the group consisting of: a (C1 to Clo) alkyl, a (C1 to Cio) alkenyl, a (C1 to Cio) alkynl, an acyl, an aryl, acetate, a hydrogen atom, and a 10phosphonoalkylamine; wherein R4 and R5 are each independently selected from the group consisting of: a (C1 to Cio) alkyl, a (Ci to Cio) alkenyl, a (C1 to Cio) alkynl, an acyl, an aryl, acetate, H, Li, Na, K, Cs, Be, Mg, Ca, Sr, Ba, Cr, Fe, Mn, Co, Ni, Cu, Ga, In, NH4, and a phosphonoalkylamine; wherein x is an integer in the range from about 1 to about 6; and 15wherein y an integer in the range from about 0 to about 6 (Abstract; Page 1, paragraphs [0007] and [0009]; Page 5, paragraphs [0039]-[0042]; Page 11, paragraph [0091]).

	Regarding Claim 10, Oliveira discloses a method comprising:
introducing into a wellbore penetrating at least a portion of a subterranean formation a surfactant composition comprising an aqueous phase, an oil phase, an organic solvent (Abstract; Page 1, paragraphs [0009]-[0014]),
and one or more surfactants selected from the group consisting of:  a secondary alkoxylated alcohol surfactant, an alkylamine alkoxylate surfactant, an amine oxide surfactant, a fatty acid alkoxylate surfactant, an alkyl glycoside surfactant, an alkylamidopropyl betaine, an alkylamidopropyl hydroxysultaine, a (C12 to CA6) alpha olefin sulfonate salt, a linear or branched alkyl diphenyl oxide disulfonate salt, a dialkyl sulfo succinate salt, a benzyldimethylalkylammonium chloride, and any combination thereof (Page 1, paragraphs [0010], [0019]-[0020]; Page 2, paragraphs [0023]-[0026]).

Oliveira, however, fails to expressly disclose introducing into the wellbore a N-(phosphonomethyl)iminodiacetic acid salt having the following structure (see structure on Page 29 of the claims dated 04/06/2021), wherein R1, R2, R3, and R4 are each independently selected from the group consisting of: H, Li, Na, K, Cs, Be, Mg, Ca, Sr, Ba, Cr, Fe, Mn, Co, Ni, Cu, Ga, In, NH4, 25and any combination thereof.

Nguyen teaches the methods above of introducing into the wellbore a N-(phosphonomethyl)iminodiacetic acid salt having the following structure (see structure on Page 29 of the claims dated 04/06/2021), wherein R1, R2, R3, and R4 are each independently selected from the group consisting of: H, Li, Na, K, Cs, Be, Mg, Ca, Sr, Ba, Cr, Fe, Mn, Co, Ni, Cu, Ga, In, NH4, 25and any combination thereof (Abstract; Page 1, paragraphs [0007] and [0009]; Page 5, paragraphs [0039]-[0042]; Page 11, paragraph [0091]) for the purpose of solubilizing the carbonate materials found in subterranean formations downhole in order to enhance the fracture network complexity (Abstract; Page 1, paragraphs [0007]-[0008]); Page 5, paragraphs [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oliveira to include an organic compound as above into the wellbore, as taught by Nguyen, because doing so would help solubilize the carbonate materials found in subterranean formations downhole in order to enhance the fracture network complexity.

	Regarding Claim 12, Oliveira in view of Nguyen teach the methods of claim 10, wherein at least one of the surfactant composition and the N- (phosphonomethyl)iminodiacetic acid salt is added to a treatment fluid comprising an aqueous base fluid before being introduced into the wellbore (Nguyen:  Page 1, paragraphs [0007] and [0009]; Page 5, paragraphs [0039]-[0042]; Page 11, paragraph [0091]).

	Regarding Claim 13, Oliveira discloses the method of claim 12, wherein the surfactant composition is present in the treatment fluid in an amount from about 0.005 wt. % to about 5 wt. % by volume of the aqueous base fluid (Abstract; page 2, paragraphs [0022]-[0030]).

	Regarding Claim 14, Nguyen teaches the method of claim 12, wherein the N-(phosphonomethyl)iminodiacetic acid salt is present in the treatment fluid in an amount from about 0.005 wt. % to about 60 wt. % by volume of the base fluid (Abstract; Page 6, paragraphs [0041]-[0043]).

	Regarding Claim 15, Nguyen teaches the method of claim 10 further comprising adding the N- (phosphonomethyl)iminodiacetic acid salt to the surfactant composition in an amount from about 150.005 wt. % to about 10 wt. % by volume of the aqueous phase of the surfactant composition (Abstract; Page 6, paragraphs [0041]-[0043]).

	Regarding Claim 16, Oliveira discloses a composition comprising:
(a) an aqueous phase; (b) an oil phase comprising at least one solvent; (c) an organic solvent (Abstract; Page 1, paragraphs [0009]-[0014]); and
20(d) one or more surfactants selected from the group consisting of:  a secondary alkoxylated alcohol surfactant, an alkylamine alkoxylate surfactant, an amine oxide surfactant, a fatty acid alkoxylate surfactant, an alkyl glycoside surfactant, an alkylamidopropyl betaine, an alkylamidopropyl hydroxysultaine, a (C12 to CA6) alpha olefin sulfonate salt, a linear or branched alkyl diphenyl oxide disulfonate salt, a dialkyl sulfo succinate salt, a benzyldimethylalkylammonium chloride, and any combination thereof (Page 1, paragraphs [0010], [0019]-[0020]; Page 2, paragraphs [0023]-[0026]).
Oliveira, however, fails to expressly disclose a composition comprising (e) at least one organic compound comprising a phosphonoalkyl moiety.

Nguyen teaches the composition comprising (e) at least one organic compound comprising a phosphonoalkyl moiety (Abstract; Page 1, paragraphs [0007] and [0009]; Page 5, paragraphs [0039]-[0042]; Page 11, paragraph [0091]) for the purpose of solubilizing the carbonate materials found in subterranean formations downhole in order to enhance the fracture network complexity (Abstract; Page 1, paragraphs [0007]-[0008]); Page 5, paragraphs [0039]-[0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oliveira to include a composition comprising (e) at least one organic compound comprising a phosphonoalkyl moiety, as taught by Nguyen, because doing so would help solubilize the carbonate materials found in subterranean formations downhole in order to enhance the fracture network complexity.

	Regarding Claim 17, Nguyen teaches the composition of claim 16 wherein the organic compound is a N- (phosphonomethyl)iminodiacetic acid salt having the following structure (see structure on Page 30 of the claims dated 04/06/2021):

wherein R', R2, R3, and R4 are each independently selected from the group consisting of: H, Li, Na, K, Cs, Be, Mg, Ca, Sr, Ba, Cr, Fe, Mn, Co, Ni, Cu, Ga, In, NH4, and any combination thereof (Abstract; Page 1, paragraphs [0007] and [0009]; Page 5, paragraphs [0039]-[0042]; Page 11, paragraph [0091]).

	Regarding Claim 18, Oliveira discloses the composition of claim 16 further comprising: an aqueous base fluid comprising a brine (Abstract; Page 1, paragraphs [0009]-[0014]).

	Regarding Claim 19, Oliveira discloses the composition of claim 18, wherein components (a)-(d) form a microemulsion, wherein the base fluid comprises the microemulsion in an amount from about 0.005 wt. % to about 5 wt. % by volume of the base fluid, and wherein the base fluid comprises the organic compound in an amount from about 0.005 wt. % to about 60 wt. % by volume of the base fluid (Abstract; Page 2, paragraphs [0027]-[0031]; Tables 1).

	Regarding Claim 20, Oliveira discloses the composition of claim 18, wherein components (a)-(e) form a microemulsion, wherein the base fluid comprises the microemulsion in an amount from about 0.005 wt. % to about 5 wt. % by volume of the base fluid, and wherein the aqueous phase comprises the organic compound in an amount from about 0.005 wt. % to about 10 wt. % by volume of the aqueous phase (Abstract; Page 2, paragraphs [0027]-[0031]; Tables 1).

	Regarding Claim 21, Nguyen teaches the method of claim 16, wherein the at least one solvent is selected from the group consisting of: methyl 9-decenoate, 1-dodecyl-2-pyrrolidinone, dimethyl 2-methylglutarate, N, N-dimethyl 9-decenamide, n-methylpyrrolidone, dimethyl glutarate, dimethyl succinate, dimethyl adipate, and any combination thereof (Abstract; Page 1, paragraphs [0007] and [0009]; Page 5, paragraphs [0037]-[0038]).

	Regarding Claim 22, Nguyen teaches the method of claim 1, wherein the oil phase comprises at least one solvent selected from the group consisting of: methyl 9-decenoate, 1-dodecyl-2-pyrrolidinone, dimethyl 2-methylglutarate, N, N-dimethyl 9-decenamide, n-methylpyrrolidone, dimethyl glutarate, dimethyl succinate, dimethyl adipate, and any combination thereof (Abstract; Page 1, paragraphs [0007] and [0009]; Page 5, paragraphs [0037]-[0038]).

Response to Arguments
Applicant’s arguments filed 06/10/2022 have been fully considered but are not persuasive.
The applicant argues wherein the combination of references Oliveira and Nguyen fail to disclose and/or teach “wherein the one or more surfactants are selected from the group consisting of:  a secondary alkoxylated alcohol surfactant, an alkylamine alkoxylate surfactant, an amine oxide surfactant, a fatty acid alkoxylate surfactant, an alkyl glycoside surfactant, an alkylamidopropyl betaine, an alkylamidopropyl hydroxysultaine, a (C12 to CA6) alpha olefin sulfonate salt, a linear or branched alkyl diphenyl oxide disulfonate salt, a dialkyl sulfo succinate salt, a benzyldimethylalkylammonium chloride, and any combination thereof,” as instantly recited in Independent claims 1, 10 and 16.
The examiner respectfully disagrees.
Primary reference Oliveira discloses a method comprising introducing a surfactant composition comprising an aqueous phase, an oil phase, an organic solvent (Abstract; Page 1, paragraphs [0009]-[0014]), and one or more surfactants into a wellbore penetrating at least a portion of a 5subterranean formation (Page 1, paragraph [0010] and [0019]-[0020]), wherein the one or more surfactants are selected from the group consisting of:  a secondary alkoxylated alcohol surfactant, an alkylamine alkoxylate surfactant, an amine oxide surfactant, a fatty acid alkoxylate surfactant, an alkyl glycoside surfactant, an alkylamidopropyl betaine, an alkylamidopropyl hydroxysultaine, a (C12 to CA6) alpha olefin sulfonate salt, a linear or branched alkyl diphenyl oxide disulfonate salt, a dialkyl sulfo succinate salt, a benzyldimethylalkylammonium chloride, and any combination thereof (Page 1, paragraphs [0010], [0019]-[0020]; Page 2, paragraphs [0023]-[0026]).
The examiner acknowledges wherein primary reference Oliveira, however, fails to expressly disclose introducing an organic compound comprising a phosphonoalkyl moiety into the wellbore.  The examiner brings in secondary reference Nguyen to teach the methods above of introducing an organic compound comprising a phosphonoalkyl moiety into the wellbore (Abstract; Page 1, paragraphs [0007] and [0009]; Page 5, paragraphs [0039]-[0042]; Page 11, paragraph [0091]) for the purpose of solubilizing the carbonate materials found in subterranean formations downhole in order to enhance the fracture network complexity (Abstract; Page 1, paragraphs [0007]-[0008]); Page 5, paragraphs [0039]-[0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Oliveira to include an organic compound comprising a phosphonoalkyl moiety into the wellbore, as taught by Nguyen, because doing so would help solubilize the carbonate materials found in subterranean formations downhole in order to enhance the fracture network complexity.
Therefore, in light of the arguments present, the rejection stands as previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Champagne et al (U.S Pub 2016/0075934) – discloses treatment microemulsions that include an oil external phase, internal aqueous phase and a hydrophilic surfactant.  The surfactant may include sorbitan monooleate and tristearate mixtures (Abstract; Page 2, paragraphs [0017] and [0023]-[0026]).
	Ali et al (U.S Patent 7,893,010) – discloses treatment microemulsions comprising a solvent blend of a surfactant, wherein the solvent and surfactant mix with a carrier fluid to create the microemulsion used to alter wettability properties of a formation downhole (Abstract; Col 2, lines 15-55).
	Collins et al (U.S Pub 2002/0125010) – discloses microemulsions comprising an oil phase, an aqueous phase and at least one surfactant comprising anionic or non-ionic surfactants such as sodium dioctyl sulfosuccinate and sodium dodecyl sulfate (Abstract; Page 2, paragraphs [0013]-[0014]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674